Citation Nr: 0020272	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for body-wide 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO found that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for body-wide arthritis.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with 
the February 1959 rating decision that denied service 
connection for arthritis.

2.  Since the February 1959 rating decision, new evidence 
that is relevant to the claim for service connection for 
body-wide arthritis has been added to the claims file.


CONCLUSIONS OF LAW

1.  The February 1959 rating decision denying service 
connection for arthritis is a final decision.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence received since the February 1959 rating decision 
is new and material to the veteran's claim for service 
connection for body-wide arthritis.  That claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim for service 
connection for body-wide arthritis.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  In the case of certain chronic diseases, including 
arthritis, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In a February 1959 rating decision, the Los Angeles, 
California, RO denied the veteran's claim for service 
connection for arthritis.  (The veteran has since relocated, 
and his case is now being handled through the St. Petersburg, 
Florida, RO).  A rating decision becomes a final decision 
when a claimant does not file a notice of disagreement with 
that decision within one year after the decision is issued.  
See 38 U.S.C.A. § 7105 (West 1991).  The veteran did not file 
a notice of disagreement with the February 1959 decision, and 
that decision became a final decision.

The Board notes that in his April 1998 notice of 
disagreement, the veteran indicated that he had never 
previously applied for VA disability benefits and that he had 
never received notification of the February 1959 decision.  
However, the September 1958 VA Veteran's Application for 
Compensation and Pension, completed and signed by the 
veteran, is of record.  Further, he was notified of the 
February 1959 decision later that month at the last address 
he had furnished for the record.  In such circumstances, his 
claim of nonreceipt is not sufficient to overcome the 
presumption in favor of administrative regularity.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In September 1997, the veteran requested to reopen a claim 
for service connection for arthritis throughout his body.  A 
final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, and which is neither cumulative nor redundant.  
38 C.F.R. § 3.156(a) (1999).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has ruled that, if the Board determines that 
new and material evidence has been submitted, the case must 
be reopened and evaluated in light of all the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In order to be considered new, evidence must not 
merely summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The February 1959 decision is the only final 
disallowance of the veteran's claim for service connection 
for arthritis.  The basis for the disallowance was that 
arthritis was not show by the evidence of record.  Therefore, 
the Board will address the veteran's request to reopen the 
claim based on whether new and material evidence has been 
submitted since February 1959.

The evidence that was associated with the veteran's claims 
file prior in February 1959 included the veteran's claim for 
benefits, his service medical records, and a report of 
hospitalization in September 1958 at the VA Medical Center in 
Long Beach, California.  Service medical records show that 
the veteran complained of weakness and pain in the knees for 
a year in April 1954.  He was initially assessed with 
rheumatoid arthritis and was hospitalized for further 
treatment.  At the time of his discharge from the hospital in 
July 1954, it was noted that a diagnosis of rheumatoid 
arthritis was not established, as diagnostic testing was 
essentially negative.  

The 1958 hospitalization report noted that the veteran 
complained of arthritis.  X-rays were taken of the neck, 
knees, and feet which revealed negative findings.  The record 
concluded that arthritis was not present.  The evidence that 
has been added to the claims file since February 1959 
includes private medical records dated in the 1990s which 
show diagnoses of arthritis of the hips, spine, shoulder, 
wrists, and knees; certain records pertaining to a Social 
Security Administration (SSA) claim for disability benefits; 
and statements from the veteran.

The Board finds that the recent private medical records which 
diagnose arthritis in many joints are sufficiently 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for body-wide arthritis.  The Board thus finds 
that the added evidence is new and material, and grants 
reopening of the claim.


ORDER

The appeal to reopen a claim for service connection for body-
wide arthritis is granted; to this extent only, the appeal is 
granted.


REMAND

As noted above, the Board has concluded that new and material 
evidence has been received to reopen the veteran's claim of 
service connection for body-wide arthritis.  Now that that 
question has been settled, the Board finds that the veteran 
should be given an opportunity to submit evidence, testimony, 
and argument on the underlying question of entitlement to 
service connection, to include whether the claim is well-
grounded.  In order to give him due notice of his opportunity 
to submit such evidence and argument, and to allow the RO the 
opportunity to adjudicate the claim on a de novo basis, a 
remand is required.  See Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the claim on a 
de novo basis, considering all of the 
evidence.  In the event that the RO's 
decision remains adverse to the veteran, 
it should provide him and his agent with 
a comprehensive Supplemental Statement of 
the Case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  The purpose of this REMAND is to ensure 
compliance with due process consideration.  No inference 
should be drawn regarding the final disposition of this 
claim.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994); see also 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV,  8.44-8.45, 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

